Title: Thomas Jefferson to William H. Crawford, 14 February 1815
From: Jefferson, Thomas
To: Crawford, William Harris


          
            Dear Sir  Monticello Feb. 26. 14. 15.
            I have to thank you for your letter of June 16. it presents those special views of the state of things in Europe, for which we look in vain into newspapers. they tell us only of the downfall of Bonaparte, but nothing of the temper, the views, and secret workings of the high agents in these transactions. altho’ we neither expected, nor wished any act of friendship from Bonaparte, and always detested him as a tyrant, yet he gave employment to much of the force of the nation who was our common enemy. so far his downfall was illy timed for us. it gave to England an opportunity to turn full handed on us, when we were unprepared.no matter. we can beat her on our own soil, leaving the laws of the ocean to be settled by the maritime powers of Europe, who are equally oppressed & insulted by the usurpations of England on that element. our particular and separate grievance is only the impressment of our citizens. we must sacrifice the last dollar and drop of blood to that rid us of that badge of slavery; and it must rest with England alone to say whether it is worth eternal war, for eternal it must be if she holds to the wrong. she will probably find that the 6000. citizens she took from us by impressment have already cost her ten thousand guineas a man, and will cost her in addition the half of that annually, during the continuance of the war, besides the captures on the ocean, & the loss of our commerce. she might certainly find cheaper means of manning her fleet, or, if to be manned at this expence, her fleet will break her down. the 1st year of our warfare by land was disastrous. Detroit, Queen’s town, French town, & Beverdam witness that. but the 2d was generally succesful, and the 3d entirely so, both by sea and land, for I set down the coup de main at Washington as more disgraceful to England than to us. the victories of the last year at Chippeway, Niagara, Fort Erie, Plattsburg, and New Orleans, the capture of their two fleets on Lakes Erie and Champlain, and repeated triumphs of our frigates over hers, whenever engaging with equal force, shew that we have officers now becoming prominent, and capable of making them feel the superiority of our means, in a war on our own soil.our means are abundant both as to men and money, wanting only skilful arrangement, and experience alone brings skill. as to men, nothing wiser can be devised than what the Secretary at war (Monroe) proposed in his Report at the commencement of Congress. it would have kept our regular army always of necessity full, and by classing our militia according to ages, would have put them into a form ready for whatever service, distant or at home, should require them. Congress have not adopted it, but their next experiment will lead to it. our financial system is least arranged. the fatal possession of the whole circulating medium by our banks, the excess of those institutions, and their present discredit, cause all our difficulties. treasury notes of small as well as high denomination, bottomed on a tax which would redeem them in 10. years, would place at our disposal the whole circulating medium of the US. a fund of credit sufficient to carry us thro’ any probable length of war. a small issue of such paper is now commencing. it will immediately supersede the bank paper; nobody recieving that now but for the purposes of the day, and never in payments which are to lie by for any time. in fact, all the banks having declared they will not give cash in exchange for their own notes, these circulate merely because there is no other medium of exchange. as soon as the Treasury notes get into circulation, the others will cease to hold any competition with them. I trust that another year will confirm this experiment, and restore this fund to the public, who ought never more to permit it’s being filched from them by private speculators and disorganisers of the circulation.
            Do they send you from Washington the Historical Register of the US? it is published there annually, and gives a succinct and judicious history of the events of the war, not too long to be inserted in the European newspapers and would keep the European public truly informed, by correcting the lying statements of the British papers. it gives too all public documents of any value. Niles’s Weekly Register is also an excellent repository of facts & documents and has the advantage of coming out weekly, whereas the other is yearly.
            This will be handed you by mr Ticknor, a young gentleman of Boston, of high education, and great promise. after going thro’ his studies here, he goes to Europe to finish them, and to see what is to be seen there. he brought me high recommendations from mr Adams and others, and from a stay of some days with me, I was persuaded he merited them, as he will whatever attentions you will be so good as to shew him. I pray you to accept the assurance of my great esteem and respect.
            Th: Jefferson
          
          
            P.S. Feb. 26. On the day of the date of this letter the news of peace reached Washington, and this place two days after. I am glad of it, altho’, no provision being made against the impressment of our seamen, it is in fact but an Armistice, to be terminated by the first act of impressment committed on an American citizen. it may be thought that useless blood was spilt at New Orleans, after the treaty of peace had been actually signed and ratified. I think it had many valuable uses. it proved the fidelity of the Orleanese to the US. it proved that New Orleans can be defended both by land & water; that the Western country will fly to it’s relief (of which ourselves had doubted before) that our militia are heroes when they have heroes to lead them on; and that when unembarrassed by field evolutions, which they do not understand, their skill in the fire-arm, and deadly aim, give them great advantages over regulars. What nonsense for the manakin prince regent to talk of their conquest of the country East of the Penobscot river! then, as in the revolutionary war, their conquests were never more than of the spot on which their army stood, never extended beyond the range of their cannon shot. if England is now wise or just enough to settle peaceably the question of impressment, the late treaty may become one of peace, and of long peace. we owe to their past follies and wrongs the incalculable advantage of being made independant of them for every material manufacture. these have taken such root, in our private families especially, that nothing now can ever extirpate them.
          
        